Exhibit 21 Legal Entity Name State of Formation K. Hovnanian at Eagle Heights, LLC AZ K. Hovnanian Building Company, LLC AZ K. Hovnanian Companies of Arizona, LLC AZ K. Hovnanian at 240 Missouri, LLC AZ K. Hovnanian at Aire on McDowell, LLC AZ K. Hovnanian at Catania, LLC AZ K. Hovnanian at Gallery, LLC AZ K. Hovnanian at Montana Vista, LLC AZ K. Hovnanian at Palm Valley, L.L.C. AZ K. Hovnanian at Pointe 16, LLC AZ K. Hovnanian at Quail Creek, L.L.C. AZ K. Hovnanian at Rancho Cabrillo, LLC AZ K. Hovnanian at Sienna Hills, LLC AZ K. Hovnanian at Silverstone, LLC AZ K. Hovnanian at Skye on McDowell, LLC AZ K. Hovnanian at Sunrise Trail II, LLC AZ K. Hovnanian at Sunrise Trail III, LLC AZ K. Hovnanian at Verrado Cascina, LLC AZ K. Hovnanian at Verrado Marketside, LLC AZ K. HOVNANIAN Developments OF ARIZONA, INC. AZ K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC AZ K. HOVNANIAN GREAT WESTERN HOMES, LLC AZ K. Hovnanian Legacy at Via Bella, LLC AZ K. Hovnanian's Four Seasons at The Manor II, LLC AZ K. Hovnanian's Four Seasons at The Manor, LLC AZ New Land Title Agency, L.L.C. AZ K. Hovnanian at Ladd Ranch, LLC CA K. Hovnanian at Meridian Hills, LLC CA K. Hovnanian JV Holdings, L.L.C. CA K. Hovnanian JV Services Company, L.L.C. CA K. Hovnanian's Sonata at The Preserve, LLC CA K. HOV IP, II, Inc. CA K. Hovnanian at 4S, LLC CA K. Hovnanian at Aliso, LLC CA K. Hovnanian at Andalusia, LLC CA K. HOVNANIAN AT AVENUE ONE, L.L.C. CA K. Hovnanian at Bakersfield 463, L.L.C. CA K. Hovnanian at Beacon Park Area 129, LLC CA K. Hovnanian at Beacon Park Area 137, LLC CA K. Hovnanian at Bella Lago, LLC CA K. Hovnanian at Blackstone, LLC CA K. Hovnanian at Bridgeport, Inc. CA K. HOVNANIAN AT CAPISTRANO, L.L.C. CA K. Hovnanian at Carlsbad, LLC CA K. Hovnanian at Cedar Lane, LLC CA K. Hovnanian at Charter Way, LLC CA K. Hovnanian at Cielo, L.L.C. CA K. Hovnanian at Coastline, L.L.C. CA K. Hovnanian at Cortez Hill, LLC CA K. Hovnanian at Dominguez Hills, Inc. CA K. Hovnanian at El Dorado Ranch II, L.L.C. CA K. Hovnanian at El Dorado Ranch, L.L.C. CA K. Hovnanian at Evergreen, L.L.C. CA K. Hovnanian at Fiddyment Ranch, LLC CA K. Hovnanian at Fresno, LLC CA K. HOVNANIAN AT GASLAMP SQUARE, L.L.C. CA K. Hovnanian at Gilroy 60, LLC CA K. Hovnanian at Gilroy, LLC CA K. Hovnanian at Jaeger Ranch, LLC CA K. Hovnanian at La Costa Greens, L.L.C. CA K. Hovnanian at La Laguna, L.L.C. CA K. Hovnanian at Lake Rancho Viejo, LLC CA K. Hovnanian at Malan Park, L.L.C. CA K. Hovnanian at Manteca, LLC CA K. Hovnanian at Melanie Meadows, LLC CA K. Hovnanian at Muirfield, LLC CA K. Hovnanian at Parkside, LLC CA K. Hovnanian at Pavilion Park, LLC CA K. Hovnanian at Piazza D'Oro, L.L.C. CA K. Hovnanian at Piazza Serena, L.L.C CA K. Hovnanian at Positano, LLC CA K. Hovnanian at Prado, L.L.C. CA K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C. CA K. Hovnanian at Sage, L.L.C. CA K. Hovnanian at Santa Nella, LLC CA K. Hovnanian at Sheldon Grove, LLC CA K. Hovnanian at Skye Isle, LLC CA K. Hovnanian at Stanton, LLC CA K. Hovnanian at Sunridge Park, LLC CA K. Hovnanian at The Crosby, LLC CA K. Hovnanian at Thompson Ranch, LLC CA K. Hovnanian at Trail Ridge, LLC CA K. Hovnanian at Valle Del Sol, LLC CA K. Hovnanian at Verona Estates, LLC CA K. Hovnanian at Victorville, L.L.C. CA K. Hovnanian at Vineyard Heights, LLC CA K. Hovnanian at Vista Del Sol, L.L.C. CA K. Hovnanian at Waterstone, LLC CA K. Hovnanian at West View Estates, L.L.C. CA K. Hovnanian at Westshore, LLC CA K. Hovnanian at Wheeler Ranch, LLC CA K. Hovnanian at Woodcreek West, LLC CA K. Hovnanian Communities, Inc. CA K. Hovnanian Companies of California, Inc. CA K. Hovnanian Companies of Southern California, Inc. CA K. Hovnanian Companies, LLC CA K. Hovnanian Developments of California, Inc. CA K. Hovnanian Developments of New Jersey II, Inc. CA K. Hovnanian Developments of New Jersey, Inc. CA K. Hovnanian Enterprises, Inc. CA K. Hovnanian Homes Northern California, Inc. CA K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C. CA K. Hovnanian's Four Seasons at Beaumont, LLC CA K. Hovnanian's Four Seasons at Hemet, LLC CA K. Hovnanian's Four Seasons at Los Banos, LLC CA K. Hovnanian's Four Seasons at Moreno Valley, L.L.C. CA K. Hovnanian's Four Seasons at Palm Springs, LLC CA K. Hovnanian's Parkside at Towngate, L.L.C. CA K. Hovnanian's Veranda at RiverPark II, LLC CA K. Hovnanian's Veranda at RiverPark, LLC CA SEABROOK ACCUMULATION CORPORATION CA STONEBROOK HOMES, INC. CA K. Hovnanian at Traverse, LLC CA K. Hovnanian GT Investment, L.L.C. CA K. Hovnanian Terra Lago Investment, LLC CA K. Hovnanian Homes at Parkside, LLC DC K. Hovnanian Parkside Holdings, LLC DC K. HOVNANIAN Developments OF D.C., INC. DC K. Hovnanian Homes of D.C., L.L.C. DC Homebuyers Financial USA, LLC DE HovWest Land Acquisition, LLC DE K. Hovnanian at Cedar Lane Estates, LLC DE K. Hovnanian Homes of Delaware I, LLC DE K. Hovnanian HovWest Holdings, L.L.C. DE K. Hovnanian at Ashby Place, LLC DE K. Hovnanian at Brenford Station, LLC DE K. Hovnanian at Hidden Brook, LLC DE K. Hovnanian at Mansfield II, L.L.C. DE K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C. DE K. Hovnanian at Nottingham Meadows, LLC DE K. Hovnanian at Ocean View Beach Club, LLC DE K. Hovnanian at Plantation Lakes, L.L.C. DE K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C. DE K. HOVNANIAN Developments OF DELAWARE, INC. DE K. Hovnanian Hamptons at Oak Creek II, L.L.C. DE K. HOVNANIAN HOMES OF DELAWARE, L.L.C. DE K. Hovnanian Homes of Longacre Village, L.L.C. DE K. Hovnanian North Central Acquisitions, L.L.C. DE K. Hovnanian North Jersey Acquisitions, L.L.C. DE K. Hovnanian Shore Acquisitions, L.L.C. DE K. Hovnanian South Jersey Acquisitions, L.L.C. DE K. Hovnanian's Four Seasons at Baymont Farms L.L.C. DE K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C. DE KHH Shell Hall Loan Acquisition, LLC DE Washington Homes, Inc. DE WOODMORE RESIDENTIAL, L.L.C. DE WTC VENTURES, L.L.C. DE K. Hovnanian GT V Investment, LLC DE K. Hovnanian HovSite II Investment, LLC DE K. Hovnanian HovSite III Investment, LLC DE K. Hovnanian M.E. Investments, LLC DE K. Hovnanian Nassau Grove Holdings, L.L.C. DE K. Hovnanian Amber Glen, LLC FL K. Hovnanian at Mystic Dunes, LLC FL K. Hovnanian at The Highlands at Summerlake Grove, LLC FL K. Hovnanian at Valletta, LLC FL K. Hovnanian Cypress Creek, LLC FL K. Hovnanian Homes of Florida I, LLC FL K. Hovnanian Lake Parker, LLC FL K. Hovnanian Montclaire Estates, LLC FL K. Hovnanian Sereno, LLC FL K. Hovnanian TerraLargo, LLC FL Eastern National Title Agency, LLC FL HOVNANIAN Developments OF FLORIDA, INC. FL HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C. FL K. Hovnanian at Boca Dunes, LLC FL K. Hovnanian at Coral Lago, LLC FL K. Hovnanian at Hampton Cove, LLC FL K. Hovnanian at Hilltop Reserve II, LLC FL K. Hovnanian at Hilltop Reserve, LLC FL K. Hovnanian at Lake Burden, LLC FL K. Hovnanian at Lake LeClare, LLC FL K. Hovnanian at Pickett Reserve, LLC FL K. Hovnanian at Redtail, LLC FL K. Hovnanian at Summerlake, LLC FL K. Hovnanian at Terra Bella Two, LLC FL K. Hovnanian at Walkers Grove, LLC FL K. Hovnanian Belmont Reserve, LLC FL K. Hovnanian Cambridge Homes, L.L.C. FL K. Hovnanian Cypress Key, LLC FL K. Hovnanian Estates at Wekiva, LLC FL K. HOVNANIAN FIRST HOMES, L.L.C. FL K. Hovnanian Florida Realty, L.L.C. FL K. Hovnanian Grand Cypress, LLC FL K. Hovnanian Grandefield, LLC FL K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC FL K. Hovnanian Reynolds Ranch, LLC FL K. Hovnanian Riverside, LLC FL K. Hovnanian South Fork, LLC FL K. Hovnanian Sterling Ranch, LLC FL K. Hovnanian T&C Homes at Florida, L.L.C. FL K. Hovnanian Union Park, LLC FL K. HOVNANIAN WINDWARD HOMES, LLC FL K. Hovnanian at Delray Beach, L.L.C. FL K. Hovnanian at The Commons at Richmond Hill, LLC GA K. Hovnanian at Westbrook, LLC GA K. Hovnanian Developments of Georgia, Inc. GA K. Hovnanian Homes at Creekside, LLC GA K. Hovnanian Homes of Georgia, L.L.C. GA Amber Ridge, LLC IL K. Hovnanian at Amberley Woods, LLC IL K. Hovnanian at Bradwell Estates, LLC IL K. Hovnanian at Orchard Meadows, LLC IL K. Hovnanian at Randall Highlands, LLC IL K. Hovnanian at River Hills, LLC IL K. Hovnanian at Silverwood Glen, LLC IL K. HOVNANIAN AT TAMARACK SOUTH LLC IL K. Hovnanian at Tanglewood Oaks, LLC IL Arbor Trails, LLC IL Eastern Title Agency of Illinois, LLC IL Glenrise Grove, L.L.C. IL K. Hovnanian at Campton Prairie, LLC IL K. Hovnanian at Christina Court, LLC IL K. Hovnanian at Fairfield Ridge, LLC IL K. Hovnanian at Geneva Meadows, LLC IL K. Hovnanian at Hanover Estates, LLC IL K. Hovnanian at Island Lake, LLC IL K. Hovnanian at Link Farm, LLC IL K. Hovnanian at Meadowridge Villas, LLC IL K. Hovnanian at Northridge Estates, LLC IL K. Hovnanian at Prairie Pointe, LLC IL K. Hovnanian at Sagebrook, LLC IL K. Hovnanian at Somerset, LLC IL K. Hovnanian at Trafford Place, LLC IL K. Hovnanian Developments of Illinois, Inc. IL K. Hovnanian Estates at Regency, L.L.C. IL K. Hovnanian T&C Homes at Illinois, L.L.C. IL K. Hovnanian's Four Seasons at Briargate, LLC IL K. Hovnanian at Norton Lake LLC IL K. Hovnanian Developments of Kentucky, Inc. KY K. Hovnanian Summit Homes of Kentucky, L.L.C. KY K. Hovnanian Homes of Maryland I, LLC MD K. Hovnanian Homes of Maryland II, LLC MD Founders Title Agency of Maryland, L.L.C. MD Homebuyers Financial Services, L.L.C. MD Hovnanian Land Investment Group of Maryland, L.L.C. MD Hovnanian Land Investment Group, L.L.C. MD K Hovnanian Homes at Maxwell Place, L.L.C. MD K. Hovnanian at Caton's Reserve, LLC MD K. Hovnanian at Eden Terrace, L.L.C. MD K. Hovnanian at Roderuck, L.L.C. MD K. HOVNANIAN COMPANIES OF MARYLAND, INC. MD K. HOVNANIAN Developments OF MARYLAND, INC. MD K. Hovnanian Homes at Camp Springs, L.L.C. MD K. Hovnanian Homes at Forest Run, L.L.C. MD K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C. MD K. Hovnanian Homes at Greenway Farm, L.L.C. MD K. Hovnanian Homes at Jones Station 1, L.L.C. MD K. Hovnanian Homes at Russett, L.L.C. MD K. Hovnanian Homes at the Highlands, LLC MD K. Hovnanian Homes of Maryland, L.L.C. MD K. Hovnanian's Four Seasons at Kent Island Condominiums, L.L.C. MD K. Hovnanian's Four Seasons at Kent Island, L.L.C. MD K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C. MD PADDOCKS, L.L.C. MD Pine Ayr, LLC MD Ridgemore Utility, L.L.C. MD WH PROPERTIES, INC. MD K. Hovnanian Developments of Minnesota, Inc. MN K. Hovnanian Homes of Minnesota at Arbor Creek, LLC MN K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC MN K. Hovnanian Homes of Minnesota at Brynwood, LLC MN K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC MN K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC MN K. Hovnanian Homes of Minnesota at Harpers Street Woods, LLC MN K. Hovnanian Homes of Minnesota at Oaks of Oxbow, LLC MN K. Hovnanian Homes of Minnesota at Regent's Point, LLC MN K. Hovnanian Homes of Minnesota, L.L.C. MN K. Hovnanian Liberty on Bluff Creek, LLC MN K. Hovnanian Timbres at Elm Creek, LLC MN K. Hovnanian's Four Seasons at Rush Creek II, LLC MN K. Hovnanian's Four Seasons at Rush Creek, L.L.C. MN K. Hovnanian at Burch Kove, LLC NC K. Hovnanian at Indian Wells, LLC NC K. Hovnanian at Lily Orchard, LLC NC K. Hovnanian at Main Street Square, LLC NC K. Hovnanian at Oak Pointe, LLC NC K. Hovnanian at The Promenade at Beaver Creek, LLC NC K. Hovnanian at Wheeler Woods, LLC NC K. Hovnanian Developments of North Carolina, Inc. NC K. Hovnanian Homes at Brook Manor, LLC NC K. Hovnanian Homes at Reedy Creek, LLC NC K. HOVNANIAN HOMES OF NORTH CAROLINA, INC. NC K. Hovnanian Sherwood at Regency, LLC NC K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C. NC WESTMINSTER HOMES, INC. NC K. Hovnanian at Freehold Township II, LLC NJ K. Hovnanian at Manalapan IV, LLC NJ K. Hovnanian at Morris Twp II, LLC NJ K. Hovnanian TBD, LLC NJ Builder Services NJ, L.L.C. NJ F&W MECHANICAL SERVICES, L.L.C. NJ K. Hovnanian Acquisitions, Inc. NJ K. Hovnanian at Asbury Park Urban Renewal, LLC NJ K. Hovnanian at Barnegat I, L.L.C. NJ K. Hovnanian at Barnegat II, L.L.C. NJ K. Hovnanian at Branchburg II, LLC NJ K. Hovnanian at Branchburg, L.L.C. NJ K. Hovnanian at Branchburg-Vollers, LLC NJ K. Hovnanian at Bridgewater I, L.L.C. NJ K. Hovnanian at Bridgewater II, LLC NJ K. Hovnanian at Cedar Grove III, L.L.C. NJ K. Hovnanian at Cedar Grove Urban Renewal, LLC NJ K. Hovnanian at Chesterfield, L.L.C. NJ K. Hovnanian at Denville, L.L.C. NJ K. Hovnanian at Deptford Township, L.L.C. NJ K. Hovnanian at East Brunswick III, LLC NJ K. Hovnanian at East Brunswick, LLC NJ K. Hovnanian at East Windsor, LLC NJ K. Hovnanian at Edgewater II, L.L.C. NJ K. Hovnanian at Edgewater, L.L.C. NJ K. Hovnanian at Egg Harbor Township II, L.L.C. NJ K. Hovnanian at Egg Harbor Township, L.L.C. NJ K. Hovnanian at Evesham, LLC NJ K. Hovnanian at Fifth Avenue, L.L.C. NJ K. Hovnanian at Florence I, L.L.C. NJ K. Hovnanian at Florence II, L.L.C. NJ K. Hovnanian at Forest Meadows, L.L.C. NJ K. Hovnanian at Franklin II, L.L.C. NJ K. Hovnanian at Franklin, L.L.C. NJ K. Hovnanian at Freehold Township III, LLC NJ K. Hovnanian at Great Notch, L.L.C. NJ K. Hovnanian at Hackettstown II, L.L.C. NJ K. Hovnanian at Hillsborough, LLC NJ K. Hovnanian at Howell II, LLC NJ K. Hovnanian at Howell, LLC NJ K. HOVNANIAN AT HUDSON POINTE, L.L.C. NJ K. Hovnanian at Jackson I, L.L.C. NJ K. Hovnanian at Jackson, L.L.C. NJ K. Hovnanian at Jersey City IV, L.L.C. NJ K. Hovnanian at Keyport, L.L.C. NJ K. Hovnanian at Little Egg Harbor Township II, L.L.C. NJ K. Hovnanian at Little Egg Harbor, L.L.C NJ K. Hovnanian at Mahwah VI, Inc. NJ K. HOVNANIAN AT MANALAPAN II, L.L.C. NJ K. Hovnanian at Manalapan III, L.L.C. NJ K. Hovnanian at Manalapan V, LLC NJ K. Hovnanian at Manalapan VI, LLC NJ K. Hovnanian at Maple Avenue, L.L.C. NJ K. Hovnanian at Marlboro IX, LLC NJ K. Hovnanian at Marlboro Township IX, L.L.C. NJ K. Hovnanian at Marlboro Township V, L.L.C. NJ K. Hovnanian at Marlboro Township VIII, L.L.C. NJ K. Hovnanian at Marlboro VI, L.L.C. NJ K. Hovnanian at Mendham Township, L.L.C. NJ K. Hovnanian at Middle Township II, L.L.C. NJ K. Hovnanian at Middle Township, L.L.C. NJ K. Hovnanian at Middletown II, L.L.C. NJ K. Hovnanian at Middletown III, LLC NJ K. Hovnanian at Millville I, L.L.C. NJ K. Hovnanian at Millville II, L.L.C. NJ K. Hovnanian at Monroe IV, L.L.C. NJ K. Hovnanian at Monroe NJ II, LLC NJ K. Hovnanian at Monroe NJ III, LLC NJ K. Hovnanian at Monroe NJ, L.L.C. NJ K. Hovnanian at Montgomery, LLC NJ K. Hovnanian at Montvale II, LLC NJ K. Hovnanian at Montvale, L.L.C. NJ K. Hovnanian at Morris Twp, LLC NJ K. Hovnanian at North Bergen. L.L.C. NJ K. Hovnanian at North Caldwell II, L.L.C. NJ K. Hovnanian at North Caldwell III, L.L.C. NJ K. Hovnanian at North Caldwell IV, L.L.C. NJ K. Hovnanian at North Wildwood, L.L.C. NJ K. Hovnanian at Northfield, L.L.C. NJ K. Hovnanian at Ocean Township, Inc NJ K. Hovnanian at Oceanport, L.L.C. NJ K. Hovnanian at Old Bridge, L.L.C. NJ K. Hovnanian at Parsippany, L.L.C. NJ K. Hovnanian at Pittsgrove, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C. NJ K. Hovnanian at Randolph I, L.L.C. NJ K. Hovnanian at Ridgemont, L.L.C. NJ K. Hovnanian at Rock Ledge, LLC NJ K. Hovnanian at Scotch Plains, L.L.C. NJ K. Hovnanian at Shrewsbury, LLC NJ K. Hovnanian at Smithville, Inc. NJ K. Hovnanian at South Brunswick II, LLC NJ K. Hovnanian at South Brunswick III, LLC NJ K. Hovnanian at South Brunswick, L.L.C. NJ K. Hovnanian at Station Square, L.L.C. NJ K. Hovnanian at The Monarch, L.L.C. NJ K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C. NJ K. Hovnanian at Warren Township II, LLC NJ K. Hovnanian at Warren Township, L.L.C. NJ K. Hovnanian at Wayne IX, L.L.C. NJ K. Hovnanian at Wildwood Bayside, L.L.C. NJ K. Hovnanian at Woolwich I, L.L.C. NJ K. Hovnanian Construction II, Inc NJ K. Hovnanian Construction III, Inc NJ K. Hovnanian Construction Management, Inc. NJ K. Hovnanian Holdings NJ, L.L.C. NJ K. Hovnanian Manalapan Acquisition, LLC NJ K. Hovnanian Northeast Services, L.L.C. NJ K. Hovnanian Port Imperial Urban Renewal, Inc. NJ K. Hovnanian Properties of Red Bank, Inc. NJ K. Hovnanian Southern New Jersey, L.L.C. NJ K. Hovnanian Venture I, L.L.C. NJ LANDARAMA, INC. NJ M & M AT MONROE WOODS, L.L.C. NJ M&M at Chesterfield, L.L.C. NJ M&M AT Crescent Court, L.L.C. NJ M&M at West Orange, L.L.C. NJ Matzel & Mumford at Egg Harbor, L.L.C. NJ MCNJ, Inc. NJ MM-BEACHFRONT NORTH I, LLC NJ Terrapin Realty, L.L.C. NJ The Matzel & Mumford Organization, Inc NJ EASTERN TITLE AGENCY, INC. NJ K. HOVNANIAN 77 HUDSON STREET INVESTMENTS, L.L.C. NJ K. Hovnanian at Port Imperial Investment, LLC NJ K. HOVNANIAN INVESTMENTS, L.L.C. NJ K. Hovnanian at Mt. Laurel, LLC NJ K. Hovnanian at Waldwick, LLC NJ K. Hovnanian Classics, L.L.C. NJ K. HOVNANIAN AT NORTHERN WESTCHESTER, INC. NY K. HOVNANIAN COMPANIES OF NEW YORK, INC. NY K. HOVNANIAN Developments OF NEW YORK, INC. NY K. Hovnanian Aberdeen, LLC OH K. Hovnanian Belden Pointe, LLC OH K. Hovnanian Developments of Ohio, Inc. OH K. Hovnanian Edgebrook, LLC OH K. Hovnanian Falls Pointe, LLC OH K. Hovnanian Forest Valley, LLC OH K. Hovnanian Hidden Hollow, LLC OH K. Hovnanian Highland Ridge, LLC OH K. Hovnanian Indian Trails, LLC OH K. Hovnanian LaDue Reserve, LLC OH K. Hovnanian Lakes of Green, LLC OH K. Hovnanian Monarch Grove, LLC OH K. Hovnanian Northpointe 40s, LLC OH K. Hovnanian of Ohio, LLC OH K. Hovnanian Ohio Realty, L.L.C. OH K. Hovnanian Rivendale, LLC OH K. Hovnanian Schady Reserve, LLC OH K. Hovnanian Summit Homes, L.L.C. OH K. Hovnanian Village Glen, LLC OH K. Hovnanian Waterbury, LLC OH K. Hovnanian White Road, LLC OH K. Hovnanian Woodland Pointe, LLC OH MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C. OH New Home Realty, LLC OH K. Hovnanian Contractors of Ohio, LLC OH K. Hovnanian Woodridge Place, LLC OH K. HOVNANIAN AT PHILADELPHIA I, L.L.C. PA Builder Services PA, L.L.C. PA Governor's Abstract Co., Inc. PA K. Hovnanian at Allentown, L.L.C. PA K. HOVNANIAN AT CAMP HILL, L.L.C. PA K. Hovnanian at Doylestown, LLC PA K. Hovnanian at East Brandywine, L.L.C. PA K. Hovnanian at Hershey's Mill, Inc. PA K. Hovnanian at Lower Macungie Township I, L.L.C. PA K. Hovnanian at Lower Macungie Township II, L.L.C. PA K. Hovnanian at Lower Makefield Township I, L.L.C. PA K. Hovnanian at Lower Moreland II, L.L.C. PA K. Hovnanian at Marple, LLC PA K. Hovnanian at Middletown, LLC PA K. Hovnanian at Northampton, L.L.C. PA K. HOVNANIAN AT RAPHO, L.L.C PA K. Hovnanian at Sawmill, Inc. PA K. Hovnanian at Silver Spring, L.L.C. PA K. Hovnanian at Upper Uwchlan II, L.L.C. PA K. Hovnanian at Upper Uwchlan, L.L.C. PA K. Hovnanian at Whitemarsh, LLC PA K. Hovnanian Companies of Pennsylvania, Inc. PA K. Hovnanian Developments of Pennsylvania, Inc. PA K. Hovnanian Eastern Pennsylvania, L.L.C. PA K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C. PA K. Hovnanian PA Real Estate, Inc. PA K. Hovnanian Pennsylvania Acquisitions, L.L.C. PA K. Hovnanian Summit Homes of Pennsylvania, L.L.C. PA Midwest Building Products & Contractor Services of Pennsylvania, L.L.C. PA K. Hovnanian at Upper Providence, LLC PA K. Hovnanian's Four Seasons at Malind Bluff, LLC SC K. Hovnanian at Coosaw Point, LLC SC K. Hovnanian at Fox Path at Hampton Lake, LLC SC K. Hovnanian at Hampton Lake, LLC SC K. Hovnanian at Magnolia Place, LLC SC K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C. SC K. Hovnanian Developments of South Carolina, Inc. SC K. Hovnanian Four Seasons at Gold Hill, LLC SC K. Hovnanian Homes at Salt Creek Landing, LLC SC K. Hovnanian Homes at Shell Hall, LLC SC K. Hovnanian Homes at St. James Place, LLC SC K. Hovnanian Homes at The Abby, LLC SC K. Hovnanian Homes at The Paddocks, LLC SC K. Hovnanian Homes of South Carolina, LLC SC Shell Hall Club Amenity Acquisition, LLC SC Shell Hall Land Acquisition, LLC SC K. Hovnanian DFW Berkshire II, LLC TX K. Hovnanian DFW Berkshire, LLC TX K. Hovnanian DFW Carillon, LLC TX K. Hovnanian DFW Heatherwood, LLC TX K. Hovnanian DFW Heron Pond, LLC TX K. Hovnanian DFW Maxwell Creek, LLC TX K. Hovnanian DFW Mustang Lakes II, LLC TX K. Hovnanian DFW Mustang Lakes, LLC TX K. Hovnanian DFW Richwoods, LLC TX K. Hovnanian Developments of Texas, Inc. TX K. Hovnanian DFW Auburn Farms, LLC TX K. Hovnanian DFW Belmont, LLC TX K. Hovnanian DFW Harmon Farms, LLC TX K. Hovnanian DFW Heritage Crossing, LLC TX K. Hovnanian DFW Homestead, LLC TX K. Hovnanian DFW Inspiration, LLC TX K. Hovnanian DFW Lexington, LLC TX K. Hovnanian DFW Liberty Crossing II, LLC TX K. Hovnanian DFW Liberty Crossing, LLC TX K. Hovnanian DFW Light Farms II, LLC TX K. Hovnanian DFW Light Farms, LLC TX K. Hovnanian DFW Midtown Park, LLC TX K. Hovnanian DFW Palisades, LLC TX K. Hovnanian DFW Parkside, LLC TX K. Hovnanian DFW Ridgeview, LLC TX K. Hovnanian DFW Seventeen Lakes, LLC TX K. Hovnanian DFW Trailwood, LLC TX K. Hovnanian DFW Villas at Mustang Park, LLC TX K. Hovnanian DFW Wellington, LLC TX K. Hovnanian DFW Wildridge, LLC TX K. Hovnanian Homes - DFW, L.L.C. TX K. Hovnanian Homes of Houston, L.L.C. TX K. Hovnanian Houston City Heights, LLC TX K. Hovnanian of Houston II, L.L.C. TX PARK TITLE COMPANY, LLC TX K. Hovnanian at Canter V, LLC VA K. Hovnanian at Dominion Crossing, LLC VA K. Hovnanian at Embrey Mill, LLC VA K. Hovnanian at Hunter's Pond, LLC VA K. Hovnanian at Nicholson, LLC VA K. Hovnanian at Pelham's Reach, LLC VA K. Hovnanian at Raymond Farm, LLC VA K. Hovnanian at Village of Round Hill, LLC VA K. Hovnanian at Waterford, LLC VA K. Hovnanian at Wellsprings, LLC VA K. Hovnanian Homes at Willowsford Grange, LLC VA K. Hovnanian Homes at Willowsford New, LLC VA K. Hovnanian Homes of Virginia I, LLC VA FOUNDERS TITLE AGENCY, INC. VA K. Hovnanian at Estates at Wheatlands, LLC VA K. Hovnanian at Lake Ridge Estates, LLC VA K. Hovnanian at Lake Terrapin, L.L.C. VA K. Hovnanian at Lee Square, L.L.C. VA K. Hovnanian at Lenah Woods, LLC VA K. Hovnanian at Reserves at Wheatlands, LLC VA K. Hovnanian at Residence at Discovery Square, LLC VA K. Hovnanian at Seasons Landing, LLC VA K. Hovnanian at Signal Hill, LLC VA K. Hovnanian Developments of Virginia, Inc. VA K. Hovnanian Four Seasons @ Historic Virginia, LLC VA K. Hovnanian Homes at Burke Junction, LLC VA K. Hovnanian Homes at Leigh Mill, LLC VA K. Hovnanian Homes at Thompson's Grant, LLC VA K. Hovnanian Homes at Willowsford Grant, LLC VA K. Hovnanian Homes at Willowsford Greens, LLC VA K. Hovnanian Homes of Virginia, Inc. VA K. Hovnanian Summit Holdings, L.L.C. VA K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C. VA K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C. VA LAUREL HIGHLANDS, LLC VA K. Hovnanian at Huntfield, LLC WV K. Hovnanian Developments of West Virginia, Inc. WV K. Hovnanian Homes at Shenandoah Springs, LLC WV K. Hovnanian Homes of West Virginia, L.L.C. WV K. Hovnanian Summit Homes of West Virginia, L.L.C. WV Midwest Building Products & Contractor Services of West Virginia, L.L.C. WV
